Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-30-2002

Hannahoe v. Dana Corp
Precedential or Non-Precedential:

Docket 1-1961




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Hannahoe v. Dana Corp" (2002). 2002 Decisions. Paper 73.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/73


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT



                          No. 01-1961




   JEFFREY A. HANNAHOE; EDWARD R. HANNAHOE, JR., ON BEHALF OF
         THEMSELVES AND ALL OTHERS SIMILARLY SITUATED,

                                                  Appellants

                                 v.

   DANA CORPORATION; RODNEY RIGHTMYER; MICHAEL DANOWSKI; JOHN
  A. KACZOR; DON LEWIS; JACK GLAZER; CHARLES HARTMAN; KENNETH
  R. CARL; EDWARD OSENBACH; JOHN WRIGHT; HARRY WHITED; HAROLD
      YERGER; EVERGREEN SYSTEMS, INC; BENARD "NICK" COLE;
  P. MICHAEL GREENE; DAVID "BRUCE" BUTCHER; SOUTHWOOD MORCOTT;
      EASTERN METALS, INC.; GARY MATZ; LARRY L. GOLDBERG;
              ROBERT H. NASPINSKY; JOHN DOES 1-27




    ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                EASTERN DISTRICT OF PENNSYLVANIA

                 (District Court No.00-CV-5193)
         District Court Judge: Eduardo C. Robreno




           Submitted Under Third Circuit LAR 34.1(a)
                        January 14, 2002

Before: ALITO and ROTH, Circuit Judges, and SCHWARZER, Senior District
Judge.

              (Opinion Filed: January 31, 2002 )




                MEMORANDUM OPINION OF THE COURT
PER CURIAM:
     The facts and procedural background of this case are familiar to the
parties. We
hold that the District Court properly granted defendants' motion to
dismiss plaintiffs'
civil action under the Racketeer Influenced and Corrupt Organizations Act
("RICO").
See 18 U.S.C.    1962, 1964. The court below was correct in ruling that
the plaintiffs
lacked standing.
     This Court has held previously that "the Supreme Court has
acknowledged that a
private plaintiff might validly plead (and even prove) that a defendant
has committed [a
RICO] violation, but still lack standing ... if his own injury is too
remotely connected to
it." Steamfitters Local Union No. 420 Welfare Fund v. Philip Morris,
Inc., 171 F.3d 912,
921 (3d Cir. 1999) (citing Holmes v. Securities Investor Protection Corp.,
503 U.S. 258,
268 (1992)); see also Allegheny Gen. Hosp. v. Philip Morris, Inc., 228
F.3d 429, 443 (3d
Cir. 2000).
     The decision of the District Court will be AFFIRMED.


TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.




                                     Circuit Judge